        Case 1:17-cv-09328-VEC Document 45-1 Filed 03/04/20 Page 1 of 10



                        SETTLEMENT AGREEMENT AND RELEASE

        This Settlement Agreement and Release (hereinafter, the “Agreement”) is entered into by
and between Cresenciano Reyes (“Reyes”) and Luis Alberto Retraido Rodriguez (“Alberto”)
(collectively, “Plaintiffs”) and Gracefully, Inc. d/b/a Gracefully Deli East Village (“Geacefully
EV”), Foodex LLC d/b/a Gracefully Deli Upper West Side (“Gracefully UWS”), Foodmood LLC
d/b/a Gracefully (“Gracefully”), Victuals, LLC (“Victuals”) Joel D200ancyger (“Joel”) and Grace
Dancyger (“Grace”) (collectively “Defendants” )(Plaintiffs and Defendants shall be referred to as
the “Parties”)


                                           RECITALS

       WHEREAS, on November 28, 2017, Plaintiff Reyes filed a civil action captioned
Cresenciano Reyes, on behalf of himself and all others similary situated vs. Gracefully, Inc. d/b/a
Gracefully Deli East Village, Foodex LLC d/b/a Gracefully Deli Upper West Side, Foodmood LLC
d/b/a Gracefully, Joel Dancyger, Grace Dancyger, and Victuals, LLC, in the United States District
Court for the Southern Distrrict of New York (the “Court”), Case No.: 17-cv-09328 (VEC) (the
“Action”); and

       WHEREAS, on May 11, 2018, the Court ordered the Action to proceed via arbitration
pursuant to an arbitration agreement (the “Arbitration”); and

        WHEREAS, on August 15, 2018, Plaintiff Alberto filed a Consent to join the Action
and/or the Arbitration, to which Defendants have objected; and

       WHEREAS, Plaintiffs claimed in the Action, among other things, violations by the
Defendants of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), and the New York
Labor Law (“NYLL”); and

       WHEREAS, the Defendants deny that they violated any federal, state or local law,
ordinance, rule or regulation, or any duty whatsoever, whether based in statute, common law or
otherwise, and they expressly deny any such liability or violation to Plaintiffs; and

       WHEREAS, the Parties desire to memorialize the complete terms of their settlement via
this Agreement; and

        WHEREAS, the Parties now desire to avoid further litigation and, by this Agreement,
intend to resolve all matters raised in the Action.

        NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the Parties, the Parties agree to be legally bound by the following terms and
conditions which constitute full settlement of the Action:

       1.     Recitals. The Parties acknowledge that all of the “WHEREAS” clauses in the
preceding paragraphs are incorporated herein as material parts of this Agreement.



57438/0005-18019176v1
        Case 1:17-cv-09328-VEC Document 45-1 Filed 03/04/20 Page 2 of 10



       2.     Consideration. In consideration for the promises that the Plaintiffs have made in
this Agreement, the Defendants shall pay the total gross sum of Thirty-Five Thousand Dollars and
Zero Cents ($35,000.00), which includes attorneys’ fees and costs (the “Settlement Payment”), as
follows:

                (a)     Within thirty (30) days of the Court approving this Agreement as fair and
                        reasonable pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d
                        199, 206 (2d Cir. 2015), Defendants shall make a payment of Seventeen
                        Thousand Five Hundred Dollars and Zero Cents ($17,500.00) (the “First
                        Settlement Payment”) which shall be allocated as follows:

                         i. One check payable to “Cresenciano Reyes” in the amount of Nine
                            Thousand Eight Hundred Ninety Seven Dollars and Twenty Cents
                            ($9,897.20) from which no deductions or withholding shall be withheld
                            represengint payment to Mr. Reyes for all economic, noneconomic and
                            statutory damages;

                        ii. One check payable to “Luis Alberto Retraido Rodriguez” in the amount
                            of Seven Thousand Six Hundred Two Dollars and Eghty Cents
                            ($7,602.80) from which no deductions or withholding shall be withheld
                            represengint payment to Mr. Alberto’s for all economic, noneconomic
                            and statutory damages;


                        (b)     Thirty (30) days following the date the First Settlement Payment is
                due, Defendants shall make a payment of Seventeen Thousand Five Hundred
                Dollars and Zero Cents ($17,500.00) (the “Second Settlement Payment”) which
                shall be allocated as follows:

                         i. One check payable to “Cresenciano Reyes” in the amount of Two
                            Hundred Sixty Three Dollars and Thirty Cents ($263.30) from which no
                            deductions or withholding shall be withheld represengint payment to
                            Mr. Reyes for all economic, noneconomic and statutory damages;

                        ii. One check payable to “Luis Alberto Retraido Rodriguez” in the amount
                            of Two Hundred Two Dollars and Twenty Six Cents ($202.26) from
                            which no deductions or withholding shall be withheld represengint
                            payment to Mr. Alberto’s for all economic, noneconomic and statutory
                            damages;

                        iii. One check payable to “William Cafaro, PC” in the total amount of
                             Seventeen Thousand Thirty Four Dollars and Forty Five Cents
                             ($17,034.45) representing payment for Plaintiffs’ claims for attorneys’
                             fees and costs.

               (c)    Simultaneous with the execution of this Agreement, Plaintiffs and “William
        Cafaro, PC” shall provide Defendants with executed Form W-9s.

                                                  2
57438/0005-18019176v1
        Case 1:17-cv-09328-VEC Document 45-1 Filed 03/04/20 Page 3 of 10




        3.     Delivery of Settlement Payment. The Settlement Payments may be sent in any
manner, but must be received by the office of Plaintiffs’ counsel by the close of business on the
due date to be timely, provided however, that if the due date falls on a weekend or federally
recognized holiday, the time for payment shall be deemed extended until the close of business on
the following business day.

        4.      Default. In the event that any of the Settlement Payment described herein in
Paragraph 2, supra, are not received in the office of Plaintiffs’ counsel by the close of business on
the due date, or any check given as payment hereunder is dishonored, Plaintiffs’ counsel shall
notify Defendants’ counsel, Marc D. Braverman, Esq. via electronic mail to
MBraverman@DSBLawNY.com. In the event Defendants fail to cure such default within ten (10)
days from receipt of said notice, they shall be in default rendering Defendants jointly and severally
liable for the Settlement Payment, as well as any attorneys’ fees and costs associated with the
prosection and filing of the default as well as any collection proceedings.

       5.     Cooperation. Counsel for the Parties shall cooperate and take all reasonably
necessary steps to arrange for the Court’s approval of this Agreement and entry of the Order of
Dismissal.

         6.     Release. In return for the Settlement Paymentthat is the subject of this Agreement,
the Plaintiffs agree to dismiss the Action, with prejudice, and release, waive, acquit and forever
discharge Defendants, their predecessors, successors, parents, subsidiaries, assigns, agents,
directors, officers, shareholders, employees, and representatives (“Released Parties”), from any
and all charges, complaints, claims, controversies, demands, rights, disputes, and causes of action,
known or unknown, asserted or un-asserted, accrued or not accrued, arising before or existing
when this Agreement is executed, which the Plaintiffs may have or claim to have against any of
the Released Parties regarding any matter in connection with the payment of minimum wages,
overtime wages, spread of hours, and/or recordkeeping violations, as well as any related attorney’s
fees and/or costs incurred in the prosecution of this litigation, whether claim was made for same
or not in the Action (the “Released Claims”). The Released Claims include, without limitation,
claims under the Fair Labor Standards Act, the New York Minimum Wage Act, the New York
Labor Law §§ 650 et seq., the New York Wage Payment Act, the New York Labor Law §§ 190
et. seq., the New York Department of Labor Regulations, 12 N.Y.C.R.R. part 142, and all other
statutes and regulations related to the foregoing.



         7.     Tax Liability/Indemnification. In making the Settlement Payment, Defendants
make no representation regarding the tax consequences or liability arising from said payment(s).
Plaintiffs understand and agree that any and all tax liability that may be due or become due because
of the Settlement Payment is the exclusive responsibility of the payees, and that Plaintiffs and their
counsel will pay any such taxes that may be due or become due. Defendants have no monetary
liability or obligation regarding payment whatsoever (other than delivering a valid check in the
sums referenced in in this Agreement to Plaintiffs and/or their counsel). Plaintiffs agree to bear
all tax consequences, if any, attendant upon the payment of the above-recited sums. If any tax

                                                  3
57438/0005-18019176v1
        Case 1:17-cv-09328-VEC Document 45-1 Filed 03/04/20 Page 4 of 10



authority determines that additional taxes, interest, penalties or fines are owed by Plaintiffs on the
Settlement Payment, Plaintiffs shall be solely responsible for such tax, interest, penalties or fines.
In the event Defendants receive written notice that any claim or assessments for taxes, withholding
obligations, penalties and/or interest arising out of this settlement are being or will be made against
Defendants, Defendants shall promptly, after receipt of such notice, notify Plaintiffs by letter sent
to counsel for Plaintiffs. In addition, Plaintiffs acknowledge and agree that they shall each be
exclusively responsible for the payment and satisfaction of any and all non-tax liabilities, if any,
which are or may become due with respect to their respective portions of the Settlement Payment,
and that they shall indemnify and hold harmless Defendants from any and all liability, cost or
expense (including, but not limited to, any interest, fine or penalty) that may be incurred or
imposed with respect to any portion of the Settlement Payment as a result of claims by any federal,
state or local authority or any other person or entity, including, but not limited to, Plaintiffs’
creditors, and that Defendants shall have no liability or obligations with respect to any
encumbrances or liens on, or claims by any third party to any portion of, the Settlement Payment.

        8.     Binding Nature of Agreement. This Agreement shall be binding upon each of the
Parties and upon their respective heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of each party and to their respective heirs, administrators,
representatives, executors, successors, and assigns.

        9.      Mutual Confidentiality. The Parties agree that they will maintain the
confidentiality of this Agreement and will not disclose in any fashion this Agreement, the amount
of this settlement, and/or the substance or content of discussions involved in reaching this
Agreement to any person other than the Parties’ attorneys, accountants, and tax advisors as
required by appropriate taxing authorities or as required by law. If inquiries are made of either
Party regarding this matter, that Party will state that the matter is resolved and shall not further
characterize this settlement. It shall not be a breach of this provision for the Parties to file this
Agreement in order to approve the settlement pursuant to Cheeks v. Freeport Pancake House, 796
F.3d. 199 (2d Cir. 2015) and its progeny.

        10.      Mutual Non-Disparagement. The Parties agree that they will not denigrate,
disparage, criticize, defame or make any false or derogatory statements, or induce any other person
to make any such false, defamatory or derogatory statements concerning any other Party or the
Party’s business, employees, officers, directors, members, owners or agents, including without
limitation, any statement, oral or written, which portrays the other in an unfavorable light or
subjects it to scorn or ridicule or which would in any way adversely reflect upon or affect the other
party’s goodwill or business reputation, or reflect upon the legal liability or responsibility of the
Parties under this Agreement. The Parties stipulate and agree that any violation of the provisions
herein shall be deemed a breach of this Agreement, and in the event a party violates any provision
of this Paragraph, that party shall be subject to all available civil remedies, including, but not
limited to, an action for damages and/or injunctive relief. Specifically excluded from this provision
are truthful statements about the Parties’ experiences in litigating their claims and defenses.

         11.     No Admission of Wrongdoing or Liability. It is expressly understood that this
Agreement, and compliance with this Agreement, is not and shall not be deemed to be or construed
as an admission by the Parties of any violation of or liability under, any federal, state or local
statute, rule, regulation, duty, contract, right, order or principal of common law or equity. Rather,

                                                  4
57438/0005-18019176v1
        Case 1:17-cv-09328-VEC Document 45-1 Filed 03/04/20 Page 5 of 10



this Agreement constitutes the good faith settlement and release of disputed claims, and it is
acknowledged and agreed by the Parties that this Agreement is being entered into by the Parties
solely to avoid the burden, expense, delay and uncertainty of further litigation. The Defendants
expressly deny any wrongdoing of any kind with respect to Plaintiffs.

        12.    Governing Law and Jurisdiction. This Agreement shall be deemed to be made
and entered into in the State of New York, and shall in all respects be interpreted, enforced and
governed under the laws of New York. The Parties agree that any litigation to enforce this
Agreement shall be filed in New York State Supreme Court, County of New York, and this
provision shall be treated as a valid venue selection provision in any such state court in the event
the District Court has declined or refused to accept jurisdiction for any reason.

       13.     Interpretation. The language of all parts of this Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or against any of the Parties.
This Agreement has been negotiated by and between the Parties’ respective counsel and shall not
be construed against the “drafter” of the Agreement.

        14.      Severability. Any provision of the Agreement that is held to be invalid, illegal, or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of such
invalidity, illegality, or unenforceability, without affecting the validity, legality, and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. If any provision is
determined to be invalid, illegal, or unenforceable, the remaining provisions of this Agreement
shall remain in full force, if the essential terms and conditions of this Agreement for each Party
remain valid, binding, and enforceable.

       15.     Modification of Agreement. This Agreement may be amended, revoked,
changed, or modified only upon a written agreement executed by all Parties. No waiver of any
provision of this Agreement will be valid unless it is in writing and signed by the party against
whom such waiver is charged.

        16.     Entire Agreement. This Agreement sets forth the entire agreement between the
Parties hereto, and fully supersedes any and all prior agreements or understandings between the
Parties hereto pertaining to the subject matter hereof, including the prior Agreement that was
executed by the Parties and filed with the Court on February 7, 2020 (the “Prior Agreement”). The
Parties agree that the Prior Agreement is null and void.

       17.     Headings. The headings of the provisions herein are intended for convenient
reference only, and the same shall not be, nor be deemed to be, interpretative of the contents of
such provision.

         18.     Signatures in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be taken to be one and the same instrument, for the same effect
as if all Parties had the same signature page. A facsimile copy, or PDF, of any party’s signature
shall be deemed as legally binding as the original signatures.

       19.     Effective Date and Revocation. Plaintiffs hereby acknowledge that they have
been afforded at least twenty-one (21) days to consider the terms and conditions of this Agreement,

                                                   5
57438/0005-18019176v1
Case 1:17-cv-09328-VEC Document 45-1 Filed 03/04/20 Page 6 of 10
Case 1:17-cv-09328-VEC Document 45-1 Filed 03/04/20 Page 7 of 10
Case 1:17-cv-09328-VEC Document 45-1 Filed 03/04/20 Page 8 of 10
Case 1:17-cv-09328-VEC Document 45-1 Filed 03/04/20 Page 9 of 10
Case 1:17-cv-09328-VEC Document 45-1 Filed 03/04/20 Page 10 of 10
